Case 15-44931-elm11 Doc 1230 Filed 08/16/19 Entered 08/16/19 11:47:03 Page 1 of1

United States Bankruptcy Court
Northern District of Texas

In re: Energy & Exploration Partners, Inc. Chapter 11

Case No. 15-44931

NOTICE OF CREDITOR'S CHANGE OF ADDRESS

PLEASE TAKE NOTICE that Horizon Mud Co., Inc., a creditor in the cases of the
above-captioned debtor (“Debtor”), has changed its address and directs the Debtor and counsel for the
Debtor (including the claims and distribution agent appointed in these cases) to change its address for the
purposes of administering its claims (as listed on the Debtor’s schedules and claims register) and hereby
requests that service of any pleadings, notices, correspondence, ballots and distributions relating to such
claim be sent to the new address set forth below, effect as of the date hereof.

Former Address

Horizon Mud Co., Inc.

500 W. Wall Street, Suite 200
Midland, TX 79701

New Address
Horizon Mud Co., Inc.
c/o Bradford Capital Holdings, LP
PO Box 4353
Clifton, NJ 07012
I declare that the foregoing is true and correct.

Authorized Signatory for:

Horizon Mud Co., Inc.

py [he Hl

Name: Luke Blackwell

 

Title: Chief Financial Officer

Date: August 16, 2019

 
